ACCEPTED
                                                                               03-16-00131-CV
                                                                                     11039488
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                           6/8/2016 1:16:05 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                NO. 03-16-00131-CV
_______________________________________________
                                                  FILED IN
               IN THE COURT OF APPEALS     3rd COURT   OF APPEALS
                                               AUSTIN, TEXAS
           THIRD JUDICIAL DISTRICT OF TEXAS6/8/2016 1:16:05 PM
                      AT AUSTIN              JEFFREY D. KYLE
_______________________________________________    Clerk


                          Mary Louise Serafine,
                               Appellant

                                    v.

                     Alexander Blunt, Ashley Blunt;
          Scott Lockhart, Austin Drainage and Foundation, LLC
          D/B/A Austin Drainage and Landscape Development;
            Viking Fence Company, Ltd.; and Viking GP, LLC,
                                Appellees.


RESPONSE BY APPELLEES ALEXANDER AND ASHLEY BLUNT
    TO APPELLANT’S MOTION FOR IMMEDIATE STAY,
              MOTION TO COMPEL, AND
          REQUEST FOR EXPEDITED RELIEF

    AND CROSS-MOTION BY APPELLEES ALEXANDER AND
     ASHLEY BLUNT TO CORRECT INACCURACIES IN THE
                 REPORTER’S RECORD


TO THE HONORABLE THIRD COURT OF APPEALS:

     Appellees Alexander and Ashley Blunt (“the Blunts”) disagree in part

and agree in part with the relief requested by Appellant Serafine. As an

initial matter, the Blunts disagree that this is an emergency matter

necessitating a ruling sooner than 10 days from the date Serafine’s motion

                                    1
was filed.   Beyond that, the Blunts (1) disagree that a “reversal and

remand” of the trial court’s order refusing Serafine’s Amended Formal Bill of

Exceptions is appropriate but agree to a short stay of the appellate

proceedings to allow the trial court to conduct a hearing and make applicable

rulings on this matter prior to appellate briefing by the parties; (2) agree

that it is appropriate to include in the clerk’s record a copy of the alleged

October 13, 2015, order of the trial court if that order exists; and (3)

disagree that this Court should order the trial court to include Serafine’s

Exhibit 2A in the reporter’s record.

      The Blunts also file a cross-motion seeking corrections to Volumes 7

and 16 of the reporter’s record. All Appellees agree with the relief requested

(as specified below) but Serafine does not. In accordance with Texas Rule

of Appellate Procedure 34.6(e)(2)-(3), this Court may either order the court

reporter to make the corrections and recertify the record, or submit the

matter to the trial court for resolution.     The latter could be done in

connection with the hearing addressed above. The $10.00 filing fee has

been submitted in connection with this cross-motion.




                                       2
                I.   RESPONSE TO SERAFINE’S MOTION

A.      Emergency Relief is Not Warranted:

        Serafine requests that the Court rule on her Motion sooner than the ten

days otherwise required. See Motion, pg.2. Such relief is not warranted

here.

        Texas Rule of Appellate Procedure 10.3(a) provides three instances

allowing the Court to grant relief faster than 10 days: (1) certain motions for

extension, (2) unopposed motions, and (3) emergency situations.

Serafine’s motion does not satisfy any of these.

        Serafine has failed to demonstrate any “emergency” circumstances or

any harm that she will suffer in the absence of immediate relief. To the

contrary, she recognizes that the supplemental record deadlines have not yet

expired, and her Appellant’s brief deadline has not even begun to run. The

Court should allow a sufficient time for all parties to respond and for the

Court to consider their arguments before ruling.

B.      Serafine’s Amended Formal Bill of Exceptions: A Ruling on
        the Merits of the Trial Court’s Action is Not Appropriate but
        the Blunts Agree to a Temporary Stay.

        Serafine claims that the trial court “committed reversible error” by

signing a document that Serafine previously prepared and submitted for

entry. The document is titled “Judge’s Findings on Bill of Exception.” See

                                        3
Motion, pg. 10 & Ex. 5. In it, the trial court checked a line that Serafine had

provided as an option, reading “The Court declines to approve the bill,”

referring to the Amended Formal Bill of Exceptions filed by Serafine on May

6, 2016.1 Serafine asks this Court to “reverse” that “order” and “remand”

with instructions for the trial court to grant her Formal Bill of Exceptions or

to “comply” with Texas Rule of Appellate Procedure 33.2(c). See Motion,

pgs. 5, 19.

      It is not appropriate for Serafine to request a preemptive ruling on the

merits of the trial court’s action via a pre-submission motion to this Court.

The appropriate avenue for relief to correct an alleged error by the trial court

is an appellant’s brief on the merits. 2 Thus, a “reversal and remand” is

premature at this juncture. See Tex. R. App. P. 43.1. Moreover, even if the

merits were considered at this time, the Blunts disagree that the trial court

committed reversible error by entering this “finding” as requested by

Serafine.

      That said, the Blunts will agree to a temporary stay of the appeal so that

a hearing in the trial court may be conducted on Serafine’s Amended Formal


1     The court crossed out the typed word “refuses” and replaced it with “declines.”

2      Serafine also raises the possibility of mandamus relief. See Motion, pg. 4. The
Blunts express no opinion at this time about whether that would be an appropriate
remedy. The Blunts reserve their right to respond on the merits if Serafine should file a
petition for writ of mandamus in the future.
                                             4
Bill of Exception and related matters. Although the Blunts disagree with the

relief Serafine ultimately requests via her Amended Bill, and further contend

that Serafine has not followed proper procedure in this Court or the trial

court, the Blunts believe it will serve the interests of judicial economy to

temporarily stay the appeal and allow for a hearing now, prior to briefing on

the merits by the parties.

      For these reasons, the Blunts respectfully pray that the Court deny

Serafine’s motion to the extent it requests a ruling on the merits or any order

instructing the trial court about how to rule on Serafine’s Amended Formal

Bill of Exceptions, and grant Serafine’s motion to the extent is seeks a

temporary stay of the appeal. The Blunts suggest that the stay be granted

for 45 days to allow for conclusion of the applicable proceedings, with the

requirement that Serafine file a status report and motion to continue the stay

if the procedures are not complete by that time.

C.    Missing Order: If it Exists, it May be Included.

      Serafine claims that on the first day of trial (October 13, 2015), the trial

court hand-circulated to counsel a copy of an order ruling on the parties’

motions in limine and other evidentiary matters but that a copy of this

October 13 order was never filed in the record.         See Motion, pg. 12-13.

Serafine asks this Court to order the trial court clerk to include the order in

                                        5
the record. Id., pg. 27.

      To the extent the October 13, 2015, order actually exists, the Blunts

have no objection to it being included in the Clerk’s Record. This Court may

order the trial court clerk to prepare, certify, and file in this Court a

supplemental Clerk’s Record containing the omitted item if it exists. Tex.

R. App. P. 33.5(c)(1).

D.    Exhibit 2A: This Court Should Not Order it to be Included
      in the Record.

      Serafine’s final request is that this Court order the court reporter to

include a copy of Serafine’s Exhibit 2A in the record. See Motion, pg. 28.

The Blunts oppose such relief because the face of the record demonstrates

that Exhibit 2A was properly excluded by the trial court. In any event, her

request overlaps with relief sought in her Amended Formal Bill of Exceptions

in the trial court.

      At trial, Serafine’s counsel plainly stated on the record that his offer to

admit Exhibit 2A was withdrawn and that he understood it was not admitted

into evidence. (9.RR.134). Serafine made no offer of proof to have a copy

of this excluded exhibit included in the record for appeal. The trial court

even invited a specific offer of proof to be made but Serafine failed to do so

in regard to your Exhibit 2A. (10.RR.13-15). On this record, there is no

basis to order the court reporter to include Exhibit 2A in the record.
                                       6
       In any event, Serafine seeks inclusion of this document as part of her

Amended Formal Bill of Exceptions. See Motion, Exhibit 1, pg. 5.                          As

such, the trial court can rule on this issue at a hearing under Rule 33.2, as

addressed above.3 There is no need for this Court to make a preemptive

ruling or instruct the trial court how it should rule on this matter at the

appropriate time. The Blunts respectfully request that this Court deny this

portion of Serafine’s motion.

                         II. BLUNTS’ CROSS MOTION

       The Reporter’s Record contains seven inaccuracies in need of

correction. These inaccuracies appear in Volume 16, which is the exhibit

volume to the September 25, 2015, hearing on Serafine’s Motion for

Sanctions, the transcript of which is contained in Volume 7.

       The inaccuracies with the exhibits in Volume 16 are apparent from the

face of the record in Volume 7. The Blunts seek correction of Volume 16 (to

the actual exhibits and the exhibit index) and Volume 7 (the exhibit index)

to accurately reflect what transpired at the hearing, as follows:

             Counter-Plaintiff’s Exhibit 1 (Serafine’s Deposition Notice)
              was excluded from evidence. (See 7.RR.101-102). However,
              the court reporter mistakenly included a copy of it in the record
              (without noting it on the exhibit index at all). (See 7.RR.4;


3      Alternatively, if the trial court’s “finding” that the Amended Bill should be declined
were considered a “ruling,” then this is a matter to address in Appellant’s Brief on the
merits.
                                                 7
    16.RR.3, 5-6). The record should be corrected to remove the
    copy of Counter-Plaintiff’s Exhibit 1 from Volume 16.

   Plaintiff’s Exhibit 2 (2/4/12 hearing transcript with exhibits)
    and Exhibit 3 (excerpts from Alexander Blunt’s deposition)
    were excluded from evidence and allowed in the record only for
    purposes of an informal bill of exceptions (aka, offer of proof).
    (See 7.RR.9-10, 19-21, 93-95). However, the exhibit index does
    not reflect Exhibit 3 at all, and does not qualify that Exhibits 2
    and 3 were included in the record only as part of the informal bill
    of exceptions. (See 7.RR.4; 16.RR.3). These inaccuracies
    should be corrected by adding Exhibit 3 to the exhibit index, and
    adding the qualifying phrase “(Bill of Exceptions)” after both
    Exhibits 2 and 3 (as the court reporter did for Exhibits 7-12).

   Plaintiff’s Exhibit 6 (attorney’s fee records) was excluded
    from evidence and was not included part of Serafine’s informal
    bill of exceptions. (See 7.RR.28-31, 93-96). However, the
    court reporter incorrectly included a copy of Exhibit 6 in the
    record. (See 16.RR.89-129). This should be corrected by
    removing Exhibit 6 from Volume 16 altogether.

   Plaintiff’s Exhibit 7 (attorney’s fee summary) and Exhibit 9
    (log of hours for Ray Bass) were excluded from evidence and
    were not included as part of Serafine’s informal bill of exceptions.
    (See 7.RR,31-32, 93-96).         However, the court reporter
    incorrectly included copies of Exhibits 7 and 9 in the record, and
    listed them as part of Serafine’s “Bill of Exceptions.” (See
    7.RR.4; 16.RR.3, 130-131, 148-154). This should be corrected by
    removing Exhibits 7 and 9 from Volume 16 altogether, and
    removing the designation of “Bill of Exceptions” from the exhibit
    index.

   Plaintiff’s Exhibit 8 (invoice for services) was admitted into
    evidence.    (See 7.RR.43).       However, the court reporter
    inaccurately described it in the exhibit index as being part of the
    bill of exceptions. (See 7.RR.4; 16.RR.3). This should be
    corrected by removing that qualification from the exhibit index.


                               8
      Counsel for the Blunts emailed all parties to confer about these

inaccuracies and seek their agreement to correct them via a joint motion to

this Court without the need to recertify the record. See Tex. R. App. P.

34.6(e)(1). Counsel for all Appellees (Scott Lockhart; Austin Drainage and

Foundation, LLC d/b/a Austin Drainage and Landscape Development;

Viking Fence Company, Ltd.; and Viking GP, LLC) agreed to the requested

corrections.    After two weeks, pro se Appellant Serafine ultimately

responded that she did not agree to the corrections and was “not unopposed”

to the relief requested in the Blunts’ cross-motion.

      Thus, the Blunts respectfully request that this Court either (1) order the

court reporter to make the corrections noted above and recertify the record,

or (2) submit the matter to the trial court for resolution. See Tex. R. App. P.

34.6(e)(2)-(3). If this Court does the latter and decides to stay the appeal

for a hearing as addressed above, both matters could be addressed

simultaneously.

                                III. PRAYER

      The Blunts respectfully pray in response to Serafine’s Motion that it be

denied in part and granted in part.        As addressed above, this is not an

appropriate juncture for the Court to make any ruling on the merits of any

action by the trial court.    Thus, Serafine’s premature requests for such

                                       9
rulings should be denied. However, the Blunts will agree to stay the appeal

for a short period to allow for a hearing in the trial court on these and related

matters.

      The Blunts further pray that the Court grant their Cross-Motion in full

and either order the court reporter to correct Volumes 7 and 16 of the

reporter’s record, or submit this matter to the trial court for resolution.

                               Respectfully submitted,

                               MARTENS, TODD, LEONARD, TAYLOR & AHLRICH

                               By: /s/ Amanda G. Taylor
                                    Amanda Taylor
                                    ataylor@textaxlaw.com
                                    State Bar No. 24045921
                                    301 Congress Ave., Suite 1950
                                    Austin, Texas 78701
                                    Telephone: (512) 542-9898

                               ATTORNEY FOR APPELLEES ALEXANDER
                               AND ASHLEY BLUNT



                   CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify
that counsel for Appellant has conferred with all counsel listed below about
the merits of the Blunts’ Cross-Motion. Counsel for all Appellees agree to
the corrections of the reporter’s record sought by the Blunts. Appellant
Serafine is “not unopposed” to the relief requested.

                                     /s/ Amanda G. Taylor
                                     Amanda G. Taylor


                                       10
                     CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing Response
and Cross-Motion has been electronically filed and served on all counsel
below on June 8, 2016. See Tex. R. App. P. 9.2(c)(1), 9.5(b)(1).

     Mary Louise Serafine, Esq.
     P.O. Box 4342
     Austin, Texas 78765
     mlserafine@gmail.com
     Appellant, Pro Se

     Ronald M. Raydon
     LAW OFFICE OF RONALD MAX RAYDON
     1718 Fry Road, Suite 450
     Houston, Texas 77084
     ron@raydonlaw.com
     Counsel for Appellees Scott Lockhart and
     Austin Drainage & Foundation, LLC

     Sara B. Churchin
     Wade C. Crosnoe
     THOMPSON COE COUSINS & IRONS, LLP
     701 Brazos Street, Suite 1500
     Austin, Texas 78701
     schurchin@thompsoncoe.com
     wcrosnoe@thompsoncoe.com
     Counsel for Appellees Viking Fence
     Company, Ltd. and Viking GP, LLC


                                   /s/ Amanda G. Taylor
                                   Amanda G. Taylor




                                     11